Exhibit 10.1

Execution Version

MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 4

TO CREDIT AGREEMENT

This MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT
(“Agreement”) dated as of March 1, 2018 (the “Effective Date”) is among Penn
Virginia Holding Corp., a Delaware corporation (the “Borrower”), Penn Virginia
Corporation, a Virginia corporation (the “Parent”), the subsidiaries of the
Borrower party hereto (together with the Parent, each a “Guarantor” and
collectively, the “Guarantors”), the Lenders (as defined below) party hereto,
and Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as issuing lender (in
such capacity, the “Issuing Lender”).

RECITALS

A. The Parent, the Borrower, the Administrative Agent, the Issuing Lender, and
the financial institutions party thereto from time to time, as lenders (the
“Lenders”) are parties to that certain Credit Agreement dated as of
September 12, 2016, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of March 13, 2017, that certain Master Assignment, Agreement
and Amendment No. 2 to Credit Agreement dated as of June 27, 2017 and that
certain Master Assignment, Agreement and Amendment No. 3 to Credit Agreement
dated as of September 29, 2017 (as so amended, the “Credit Agreement”).

B. The parties hereto wish to increase the Borrowing Base under the Credit
Agreement and in connection with such increase, the Assignors (as defined below)
wish to assign a certain percentage of their rights and obligations under the
Credit Agreement as a Lender to the Assignees (as defined below) pursuant to the
terms hereof.

C. After the assignment and acceptance of the rights and obligations set forth
herein have been made effective, the parties hereto agree to, subject to the
terms and conditions set forth herein, (i) amend the Credit Agreement as
provided herein and (ii) increase the Borrowing Base.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any



--------------------------------------------------------------------------------

particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Titles and
captions of Articles, Sections and subsections in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 3. Assignments and Acceptances. In lieu of executing and delivering an
Assignment and Acceptance, each existing Lender whose Pro Rata Share of the
Commitments is decreasing in connection herewith (each an “Assignor” and,
collectively, the “Assignors”) and each existing Lender whose Pro Rata Share of
the Commitments is increasing in connection herewith (each an “Assignee” and,
collectively, the “Assignees”) hereby agree to, and Borrower hereby accepts, the
following:

(a) Assignment. For an agreed consideration, each Assignor hereby irrevocably
sells and assigns to the respective Assignees, and each Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the terms hereof and the Credit Agreement, as of the
Effective Date (i) such percentage in and to all of the respective Assignors’
rights and obligations in their respective capacities as Lenders under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
in Schedule II hereto that would result in Assignors and Assignees having the
respective Commitments set forth in Schedule II attached hereto (including
without limitation any letters of credit and guaranties provided in connection
with the Credit Agreement), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to any Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as an “Assigned Interest”). Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Agreement, without representation or warranty by any Assignor.

(b) Representations and Warranties of Assignor. Each Assignor (i) represents and
warrants that (A) it is the legal and beneficial owner of the relevant Assigned
Interest, (B) such Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, and (C) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby; and (ii) assumes no responsibility with
respect to (A) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (B) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (C) the financial condition
of the Borrower, its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (D) the performance or observance by the
Borrower, its Subsidiaries or Affiliates or any other Person of any of its
obligations under any Loan Document.

(c) Representations and Warranties of Assignee. Each Assignee (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the

 

2



--------------------------------------------------------------------------------

Credit Agreement, (B) it meets all the requirements to be an assignee under
Section 9.07 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.07 of the Credit Agreement), (C) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the relevant Assigned Interest, shall
have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (E) it has received a copy of the Credit Agreement and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and to purchase such Assigned
Interest, (F) it has, independently and without reliance upon the Administrative
Agent or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, and (G) if it is not
incorporated under the laws of the United States of America or a state thereof,
on or prior to the date hereof, it has delivered to Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such Assignee; and (ii) agrees that
(A) it will, independently and without reliance on the Administrative Agent, any
Assignor, or any other Lenders, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (B) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

(d) Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The
Assignors and Assignees shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

(e) Consent; Waiver of Administrative Fees. Administrative Agent, the Issuing
Lender and Borrower hereby consent to each Assignor’s assignment of the Assigned
Interests to the respective Assignees, and waive any other conditions to the
effectiveness of such assignment that are not expressly set forth in this
Agreement, and agree that the terms of this Agreement shall constitute an
Assignment and Acceptance. Administrative Agent hereby consents to a one-time
waiver of the $5,000 processing and recordation fee that would otherwise be
payable by each Assignee pursuant to Section 9.07(b)(iv) of the Credit Agreement
as a result of the assignment provided for herein.

Section 4. Amendments to Credit Agreement.

(a) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by replacing the definition for “Fee Letters” in its entirety with the
following:

“Fee Letters” mean (a) the Exit Facility Lender Fee Letter dated May 10, 2016,
among the Administrative Agent, the Borrower, and Holdings, (b) that certain
Exit Facility Agent Fee Letter dated May 10, 2016, among the Administrative
Agent, the Borrower, and Holdings, (c) that certain fee letter dated June 27,
2017 among Wells Fargo Securities, LLC, the Borrower, and Holdings, (d) that
certain fee letter dated September 29, 2017 among Wells Fargo Securities, LLC,
the Borrower, and Holdings and (e) that certain fee letter dated March 1, 2018
among Wells Fargo Securities, LLC, the Borrower, and Holdings.

 

3



--------------------------------------------------------------------------------

(b) Section 6.15 (Hedging Limitations) of the Credit Agreement is hereby amended
by inserting “and” at the end of clause (a)(iv), deleting “and” at the end of
clause (v), deleting clause (vi) in its entirety and replacing the first
sentence in clause (a) in its entirety with the following:

Subject to Section 6.15(b), Hedge Contracts which have a tenor not greater than
sixty (60) months with an Approved Counterparty (or trade or transactions
thereunder) in respect of commodities entered into not for speculative purposes
the notional volumes for which (when aggregated with other commodity Hedge
Contracts then in effect, other than puts, floors and basis differential swaps
on volumes already hedged pursuant to other Hedge Contracts) do not exceed, as
of the date the latest hedging trade or transaction is entered into under a
Hedge Contract,

(c) Schedule II to the Credit Agreement is hereby deleted and replaced in its
entirety with Schedule II attached to this Agreement.

Section 5. Increase in the Borrowing Base. Subject to the terms of this
Agreement, as of the Effective Date, the Borrowing Base shall be increased from
$237,500,000 to $340,000,000 and such Borrowing Base shall remain in effect at
that level until the effective date of the next Borrowing Base redetermination
made in accordance with the terms of the Credit Agreement, as amended hereby.
The parties hereto acknowledge and agree that the Borrowing Base redetermination
set forth in this Section 5 is the semi-annual redetermination of the Borrowing
Base scheduled to occur on or about April 1, 2018 as provided in
Section 2.02(b)(i) of the Credit Agreement. Each Lender’s Pro Rata Share of the
resulting Borrowing Base, after giving effect to the increase in the Borrowing
Base set forth in this Section 5 and the assignments effected under Section 3
above, and each Lender’s Maximum Credit Amount, after giving effect to this
Agreement, are as set forth in Schedule II attached hereto.

Section 6. Representations and Warranties. Each Loan Party hereby represents and
warrants that:

(a) after giving effect hereto, the representations and warranties contained in
Article IV of the Credit Agreement and the representations and warranties
contained in the Security Instruments, the Guaranty, and each of the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) on and as of the date hereof, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects (unless already qualified by materiality or Material
Adverse Change in the text thereof, in which case, such representations and
warranties shall be true and correct in all respects) as of such earlier date;

(b) (i) the Hunt Acquisition (as defined below) shall be consummated
substantially simultaneously with the effectiveness of this Agreement in all
material respects in accordance with the terms of the Hunt Purchase Agreement
(as defined below), and the Hunt Purchase Agreement has not been amended or
waived or otherwise modified, (ii) no material adverse effect with respect to
the assets to be acquired as part of the Hunt Acquisition has occurred and is
continuing since the Execution Date (as defined in the Hunt Purchase Agreement),
and (iii) all conditions required under Section 7 of this Agreement have been
met other than such conditions which have been waived by the Lenders; provided
that (1) for items which require the satisfaction of the Administrative Agent or
Lenders, the Borrower may assume such satisfaction and (2) any Responsible
Officer of the Borrower may assume that any signatures of any party other than a
Loan Party have been received by the Administrative Agent and are genuine and
authorized by all requisite actions;

 

4



--------------------------------------------------------------------------------

(c) after giving effect hereto, no Default or Event of Default has occurred and
is continuing;

(d) the execution, delivery and performance of this Agreement by such Loan Party
are within its corporate, partnership, or limited liability company power and
authority, as applicable, and have been duly authorized by all necessary
corporate, partnership, or limited liability company action, as applicable;

(e) this Agreement constitutes the legal, valid and binding obligation of such
Loan Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws affecting the rights of creditors generally and
general principles of equity whether applied by a court of law or equity;

(f) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement;

(g) the Collateral is unimpaired by this Agreement and the Loan Parties have
granted to the Administrative Agent an Acceptable Security Interest in the
Collateral covered by the Security Instruments and such Liens are not subject to
avoidance, subordination, recharacterization, recovery, attack, offset,
counterclaim, or defense of any kind; and

(h) as of the Effective Date, no action, suit, investigation or other proceeding
by or before any arbitrator or any Governmental Authority is threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court has been entered in connection with this Agreement or any other
Loan Document.

Section 7. Conditions to Effectiveness. This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions which may occur prior to or concurrently
with the closing of this Agreement:

(a) The Administrative Agent shall have received (i) this Agreement executed by
duly authorized officers of the Parent, the Borrower, each Guarantor, the
Administrative Agent, and the Lenders, and (ii) that certain fee letter dated on
or about the date hereof among Wells Fargo Securities, LLC, the Borrower, and
the Parent (the “Amendment No. 4 Fee Letter”);

(b) The Borrower shall have delivered to the Administrative Agent a fully
executed, correct and complete copy of that certain Purchase and Sale Agreement
dated as of December 30, 2017 between Penn Virginia Oil & Gas L.P. as the
purchaser and Hunt Oil Company as the seller (the “Hunt Purchase Agreement”),
and each assignment executed in connection therewith (collectively, the
“Transfer Documents”), and the asset purchase contemplated by the Hunt Purchase
Agreement (the “Hunt Acquisition”) shall be consummated substantially
concurrently with the Effective Date, in accordance with the terms of the Hunt
Purchase Agreement without giving effect to any amendments, consents or waivers
by the Borrower that amend, modify or waive any terms of the Hunt Purchase
Agreement, nor shall the Borrower have given a consent thereunder, in any case,
in a manner adverse to the Lenders (in their capacities as such) without the
consent of the Administrative Agent;

(c) The Administrative Agent shall have received copies of duly executed
mortgage releases and financing statement terminations evidencing a full release
of all existing mortgages and Liens (other than Permitted Liens) encumbering any
of the properties acquired by the Borrower under the Hunt Purchase Agreement;

(d) The Administrative Agent shall have received satisfactory title evidence,
which title evidence shall be in form and substance acceptable to the
Administrative Agent in its reasonable discretion and shall include information
regarding the before payout and after payout ownership interests

 

5



--------------------------------------------------------------------------------

held by the Loan Parties, for all wells located on the Oil and Gas Properties
acquired by the Loan Parties under the Hunt Purchase Agreement, covering at
least 90% of the present value of the Proven Reserves of the Loan Parties as
determined by the Administrative Agent. The Borrower acknowledges and agrees
that this condition to effectiveness shall not be construed as being a
limitation of the requirements set forth in Section 5.10 of the Credit
Agreement, as amended hereby;

(e) The Borrower shall have paid (i) all fees and expenses of the Administrative
Agent’s outside legal counsel pursuant to all invoices presented for payment
prior to the Effective Date (unless the Administrative Agent consents to the
payment of such fees post-closing), and (ii) the fees required under the
Amendment No. 4 Fee Letter; and

(f) The Borrower shall have delivered, or shall have caused the applicable
Guarantor to deliver, to the Administrative Agent duly executed and acknowledged
mortgages, agreements, financing statements and other documents (including
exhibits, schedules and other attachments thereto) granting to the
Administrative Agent an Acceptable Security Interest in the properties acquired
by the Borrower or such Guarantor under the Hunt Purchase Agreement, each in
form and substance reasonably acceptable to the Administrative Agent and, in any
event, to the extent necessary to comply with Section 5.08(a)(y) of the Credit
Agreement.

Section 8. Acknowledgments and Agreements.

(a) Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b) The Parent, Borrower, each Guarantor, the Administrative Agent, the Issuing
Lender, and each Lender party hereto does hereby adopt, ratify, and confirm the
Credit Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement, as amended hereby, the Guaranty, and the other Loan
Documents, are not impaired in any respect by this Agreement.

(c) Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Loan Documents, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
the Issuing Lender, or any Lender to collect the full amounts owing to them
under the Loan Documents.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents,
as amended by this Agreement. This Agreement is a Loan Document for the purposes
of the provisions of the other Loan Documents.

Section 9. Reaffirmation of Security Instruments. Each Loan Party (a) reaffirms
the terms of and its obligations (and the security interests granted by it)
under each Security Instrument to which it is a party, and agrees that each such
Security Instrument will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Instruments
are valid, enforceable and subsisting and create a security interest to secure
the Secured Obligations.

 

6



--------------------------------------------------------------------------------

Section 10. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty, in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement or any of the other
Loan Documents.

Section 11. Counterparts. This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 13. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 14. Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

Section 15. Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: PENN VIRGINIA HOLDING CORP. By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

PARENT: PENN VIRGINIA CORPORATION By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

GUARANTORS: PENN VIRGINIA OIL & GAS CORPORATION PENN VIRGINIA OIL & GAS GP LLC
PENN VIRGINIA OIL & GAS LP LLC PENN VIRGINIA MC CORPORATION PENN VIRGINIA MC
ENERGY L.L.C.

PENNVIRGINIA MC GATHERING COMPANY L.L.C.

PENNVIRGINIA MC OPERATING COMPANY L.L.C.

PENNVIRGINIA RESOURCE HOLDINGS CORP.

Each By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

PENN VIRGINIA OIL & GAS, L.P. By:   Penn Virginia Oil & Gas GP LLC, its general
partner By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Issuing Lender, and a Lender By:  

/s/ Paul Squires

  Paul Squires, Managing Director

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement)

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A., as a Lender By:  

/s/ William B. McNeely

Name:   William B. McNeely Title:   Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK, as a Lender By:  

/s/ Benjamin L. Brown

Name:   Benjamin L. Brown Title:   Director

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kristin N. Oswald

Name:   Kristin N. Oswald Title:   Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Greg Krablin

Name:   Greg Krablin Title:   Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Kimberly Miller

Name:   Kimberly Miller Title:   Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory By:  

/s/ Donovan C. Broussard

Name:   Donovan C. Broussard Title:   Authorized Signatory

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: COMERICA BANK, as a Lender By:  

/s/ Jason M. Klesel

Name:   Jason M. Klesel Title:   Assistant Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: EAST WEST BANK, as a Lender By:  

/s/ Laura A. Nelson

Name:   Laura A. Nelson Title:   Assistant Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Stephen Hoffman

Name:   Stephen Hoffman Title:   Managing Director

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Max SONNONSTINE

Name:   Max SONNONSTINE Title:   Director

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: WEST TEXAS NATIONAL BANK, as a Lender By:  

/s/ Thomas E. Stelmar, Jr.

Name:   Thomas E. Stelmar, Jr. Title:   Senior Vice President

 

Signature Page to Agreement and Amendment No. 4 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd

Mail Code D1109-019

Charlotte, North Carolina 28262

Attn:    Syndication Agency Services

Telephone:    (704) 590-2706

Telecopy:      (704) 590-2790

with a copy to:

Wells Fargo Bank, National Association

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Paul Squires

Telephone: (713) 319-1314

Electronic Mail: paul.a.squires@wellsfargo.com

Borrower:

at c/o Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, Texas 77079

Attn: Steven A. Hartman

713-722-6529

Steve.hartman@pennvirginia.com

[continued]

 

Schedule II

Page 1 of 2



--------------------------------------------------------------------------------

Lender    Maximum Credit
Amounts      Pro Rata Share     **Pro Rata Share
of the Borrowing
Base as of the
Effective Date of
that certain Master
Assignment,
Agreement and
Amendment No. 4
to Credit
Agreement dated
as of
March 1, 2018  

Wells Fargo Bank, National Association

   $ 51,470,588.24        10.294117647 %    $ 35,000,000.00  

Citibank, N.A.

   $ 51,470,588.24        10.294117647 %    $ 35,000,000.00  

Royal Bank of Canada

   $ 51,470,588.24        10.294117647 %    $ 35,000,000.00  

SunTrust Bank

   $ 51,470,588.24        10.294117647 %    $ 35,000,000.00  

Capital One, National Association

   $ 44,117,647.06        8.823529412 %    $ 30,000,000.00  

Branch Banking and Trust Company

   $ 40,441,176.47        8.088235294 %    $ 27,500,000.00  

Bank of America, N.A.

   $ 36,764,705.88        7.352941176 %    $ 25,000,000.00  

Canadian Imperial Bank of Commerce, New York Branch

   $ 29,411,764.71        5.882352941 %    $ 20,000,000.00  

Comerica Bank

   $ 29,411,764.71        5.882352941 %    $ 20,000,000.00  

East West Bank

   $ 29,411,764.71        5.882352941 %    $ 20,000,000.00  

The Huntington National Bank

   $ 29,411,764.71        5.882352941 %    $ 20,000,000.00  

Société Générale

   $ 29,411,764.71        5.882352941 %    $ 20,000,000.00  

West Texas National Bank

   $ 25,735,294.12        5.147058824 %    $ 17,500,000.00  

Total:

   $ 500,000,000.00        100.000000000 %    $ 340,000,000.00  

 

**Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

 

Schedule II

Page 2 of 2